i-'




      //v 7-2^^4'



                                                                              -,5
                                                                         on
                                                                              ,:=
                                                                               m

      30C                   _^7~<l SZ<3^

                       r^      :?€'Zos^
                                                                         5    '^53
                                                                              S-^O


      /L^.' T^yU^/ Ca^yKJ'                        jtcy/y '^<^yr- o f-^    "   C-S

            r/t^-H          ^3s




                                       (^//f/yfc. £_^ yf


                      t. yyyp^ yf-^yx^y          y^y ^oyy<^s.-      -

                                 y*^                        -   -   -




            _ _      / yejo_            3)^s-z-
                                       /55fc= ^ iTlT't^S
                                                     MORTI-! TB<AS TX P&DC
                                                          DALLAS TX 750
/f/2£0 /-"VV*                                           IS N*OV.20X5 PM ^ L
            C.*"/
                        CO
           ;.j
           "•"A .
          Ui'
          u.^           cCi   —
          ;V        _             uJ
                                  •-
                         a*
                                  *—
                                   c
                         O
                         CO
         luO-C
            o
                         s
                                       732053D3999      ll,},>.i.ll|.„l.,l|),...)l||].jl.,|l.||t||,|..|I>ii)nll„p].„
  c,c^a/